Citation Nr: 0844025	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a skin condition, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
docket.

FINDINGS OF FACT

1.  In a July 1948 decision, the RO in Brooklyn, New York 
denied service connection for a skin condition, claimed as 
jungle rot, cut finger.  Following receipt of notification of 
that determination, the veteran did not initiate a timely 
appeal of the denial, and the decision became final.

2.  The evidence received since the RO's July 1948 denial of 
service connection for a skin condition does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1948 decision that denied service 
connection for a skin condition is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2008).

2.   The evidence received since the RO's July 1948 
determination is not new and material, and the claim of 
service connection for a skin condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by an 
October 2004 letter.  Importantly, that letter acknowledged 
the prior denial of service connection, and notified the 
veteran that "new and material" evidence was necessary to 
reopen that issue.  The RO explained to the veteran that the 
necessary evidence must demonstrate a currently-shown skin 
condition, as such evidence was not present at the time of 
the prior final decision.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA's duty to notify has been met.

In addition, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  In this regard, the Board 
notes that the veteran has indicated pertinent private 
treatment during the summer of 1948.  In June 2006, he 
provided a release form which indicated the name of the 
treating physician along with an incomplete address, noting 
that the exact address and zip code was unknown.  He 
indicated that he had tried several sources, including the 
internet, the Brooklyn AMA, and family members, in an effort 
to obtain further information regarding the physician.  The 
veteran is responsible for providing pertinent evidence in 
his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the Court held that VA's duty to assist is not a one-way 
street and that, if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  A remand to accord the veteran another 
opportunity to provide the names, dates, and locations of 
post-service skin treatment is not necessary.  

Additionally, the Board acknowledges that the veteran has not 
been accorded a VA examination pertinent to his claim on 
appeal.  However, as will be discussed in the following 
decision, service medical records are negative for complaints 
or findings of a skin condition, and available post-service 
medical records do not reflect a current diagnosis of a skin 
condition.  Thus, a remand to accord him an opportunity to 
undergo a VA examination that specifically addresses the 
etiology of the claimed skin condition is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evidence of record at the time of the July 1948 RO decision 
includes a December 1945 separation examination report which 
indicates "atabrine tint" of the skin.  None of the 
evidence reflects complaints or findings of a skin disorder, 
however.  Based on this evidence, the RO denied service 
connection for "jungle rot, cut finger."  The veteran did 
not appeal this decision to the Board.  Thus, the RO's 
decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2008).  In September 2004, the 
veteran again submitted a claim of service connection for a 
skin condition.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 
(Fed. Cir. 1998).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the July 1948 decision, the RO determined that 
the evidence failed to show a skin disorder.  Since that 
time, the veteran has reported pertinent treatment by a 
private physician; however, he has not provided any records 
of such treatment, and has stated that he is unable to 
provide complete contact information for that physician which 
might aid VA in obtaining such records.  In short, the 
veteran has not submitted any additional evidence which 
reflects treatment or findings of skin condition.  In this 
regard, the Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the evidence received after the RO's 1948 decision 
does not demonstrate findings of a skin condition, such 
evidence does not raise a reasonable probability of 
substantiating the claim of service connection for this 
condition.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim of service connection for a skin condition.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

ORDER

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a skin disorder has 
not been received, the appeal is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


